Title: To Thomas Jefferson from Eliakim Littell, 24 September 1821
From: Littell, Eliakim,Henry, R. Norris
To: Jefferson, Thomas


Sir
Philadelphia
24 September 1821
The enclosed prospectus of an edition of Blackstone’s Commentaries, is respectfully submitted to your examination by the publishers.As it is of much importance to attract to it as early as possible the attention of the public, and as nothing would so certainly secure this as an expression of the favourable opinion of those who are most competent to judge of its utility, we have been induced to trouble you with this letter, and to take the further liberty of requesting from you an answer containing your opinion of the plan which is proposed.We are aware, Sir, that the time of men who are distinguished in public life, is often unwarrantably encroached upon by the eagerness of publishers to procure recommendations that will guide the public opinion, but we beg leave to assure you, that we should not have ventured thus to intrude ourselves upon you for the purpose of promoting our own interest, had we not believed that it is in this instance connected with the public good.With the highest respect, We are Sir, Your most obedt ServtsLittell & Henry